               Case 3:19-cv-04717-JSC Document 12 Filed 08/19/19 Page 1 of 2



      OFFICE OF THE COUNTY COUNSEL
 1    COUNTY OF SANTA CLARA
      JAMES R. WILLIAMS, State Bar #271253
 2    County Counsel
      GRETA S. HANSEN, State Bar #251471
 3    Chief Assistant County Counsel
      LAURA TRICE, State Bar #284837
 4    Lead Deputy County Counsel
      RAPHAEL N. RAJENDRA, State Bar #255096
 5    Deputy County Counsel
      JULIA B. SPIEGEL, State Bar #292469
 6    Deputy County Counsel
      H. LUKE EDWARDS, State Bar #313756
 7    Deputy County Counsel
      70 West Hedding Street
 8    East Wing, Ninth Floor
      San Jose, CA 95110-1770
 9    Telephone: (408) 299-5900
      Facsimile: (408) 292-7240
10

11    Attorneys for Plaintiff
      COUNTY OF SANTA CLARA
12

13                                      UNITED STATES DISTRICT COURT
14                                     NORTHERN DISTRICT OF CALIFORNIA
15    CITY AND COUNTY OF SAN FRANCISCO                   Case No. 3:19-cv-4717-JSC
      and COUNTY OF SANTA CLARA,
16                                                       NOTICE OF APPEARANCE OF COUNSEL
              Plaintiffs,
17                                                       Trial Date: None set
              vs.
18
      U.S. CITIZENSHIP AND IMMIGRATION
19    SERVICES; DEPARTMENT OF
      HOMELAND SECURITY; KEVIN
20    McALEENEN, Acting Secretary of Homeland
      Security; and KENNETH T. CUCCINELLI, in
21    his official capacity as Acting Director of U.S.
      Citizenship and Immigration Services,
22
              Defendants.
23

24

25

26

27

28

     Notice of Appearance of Counsel                                                 Case No. 3:19-cv-4717-JSC
                 Case 3:19-cv-04717-JSC Document 12 Filed 08/19/19 Page 2 of 2




 1             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2             Please take notice that Julia B. Spiegel hereby enters an appearance as counsel for Plaintiff

 3   County of Santa Clara in the above-referenced action. Please serve said counsel with all pleadings and

 4   notices in this action:

 5
               Julia B. Spiegel (SBN 292469)
 6             Deputy County Counsel
 7             Office of the County Counsel
               County of Santa Clara
 8             70 West Hedding Street, East Wing, 9th Floor
               San José, CA 95110
 9             Telephone: (408) 299-5949
               Facsimile: (408) 292-7240
10             Email: julia.spiegel@cco.sccgov.org
11

12

13   Dated: August 19, 2019                                  Respectfully submitted,

14
                                                             JAMES R. WILLIAMS
15                                                           County Counsel
                                                             GRETA S. HANSEN
16                                                           LAURA TRICE
                                                             RAPHAEL N. RAJENDRA
17                                                           JULIA B. SPIEGEL
                                                             H. LUKE EDWARDS
18
                                                             By: /s/ Julia B. Spiegel
19                                                               JULIA B. SPIEGEL
                                                                 Deputy County Counsel
20
                                                             Attorneys for Plaintiff
21                                                           County of Santa Clara

22   2066453


23

24

25

26

27

28

                                                            1
     Notice of Appearance of Counsel                                                    Case No. 3:19-cv-4717-JSC
